 1                                                                                                 JS-6
 2
 3
 4
 5
 6
 7                                   UNITED STATES DISTRICT COURT
 8                                  CENTRAL DISTRICT OF CALIFORNIA
 9
10   ANNETTE HERNANDEZ,                               CV 21-3097 PA (RAOx)
11                     Plaintiff,                     JUDGMENT
12          v.
13   SFM, LLC,
14                     Defendant.
15
16
17          Pursuant to the Court’s May 12, 2021 Minute Order,

18          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claim

19   under the Occupational Safety and Health Act of 1970, 29 U.S.C. §651 et seq., is hereby dismissed

20   with prejudice.

21          IT IS SO ORDERED.

22
23   DATED: May 12, 2021                                 _________________________________
                                                                    Percy Anderson
24                                                         UNITED STATES DISTRICT JUDGE
25
26
27
28
